Opinion.
Per. Curiam.
— The District Court entered judgment for the smaller amount named in the verdict, because, among other reasons, the plaintiff could have recovered no more if the lease contracted for had actually been executed, and the lessee had afterwards been evicted by the remainderman, after the death of the tenant for life. The argument of the learned judge is so entirely satisfactory on this point, that we have no occasion to add anything to it. And as it is conclusive of the case, we do not need to view it in any other aspect.
Judgment affirmed.